Citation Nr: 1753807	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1987.  The Veteran passed away in December 2014; the Appellant is the Veteran's surviving spouse, who has been properly substituted in this case.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a VA Regional Office (RO).  In June 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  
This matter was previously before the Board in August 2014, at which time the Board remanded the claim on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the June 2014 remand, the Board ordered additional development with respect to the Veteran's claim.  Specifically, the Board ordered the AOJ to obtain any outstanding VA treatment records and Social Security Administration (SSA) disability records, ask the Veteran to indicate whether he was employed in 2013 and 2014 in light of the "work excuse" slips he submitted to VA dated in these years, and schedule the Veteran for a VA examination and opinion regarding the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  

The AOJ subsequently obtained additional outstanding records from the El Paso VA medical center and SSA disability records and associated them with the file, and, in a September 2014 letter, requested that the Veteran clarify whether he was employed in 2013 and 2014 in light of the work excuse slips submitted to VA in those years.  In a January 2015 statement, the Appellant informed the VA that the Veteran had passed away in December 2014.  In light of the above and in the interests of fairness, the Board has determined that the Appellant should be afforded another opportunity to clarify whether the Veteran was employed in 2013 and 2014 before the TDIU claim is adjudicated.  

Furthermore, clarification is needed regarding the impact the Veteran's service-connected disabilities had on his ability to work.  In his November 2008 application for increased compensation based on unemployability, the Veteran stated that he became too ill to work in October 2002 due to both service-connected and non-service connected disabilities.  In his July 2014 application for increased compensation based on unemployability, the Veteran stated that he became unable to work in September 2005 due to his service-connected right foot, right ankle, left ankle, and hemorrhoid disabilities.  The Veteran received multiple VA examinations with respect to his disabilities but it is unclear what the combined impact of all the Veteran's service-connected disabilities was on his ability to obtain and maintain substantially gainful employment.  Thus, on remand, an adequate description of the occupational impairments that stemmed from the Veteran's service-connected disabilities is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Appellant provide information about any employment the Veteran had in 2013 or 2014 in order to assist VA in determining if the Veteran's employment during this period was only marginal as opposed to substantially gainful in the context of determining eligibility for a TDIU.

2.  After completion of the development requested above, IF the Veteran was not engaged in substantially gainful employment in 2013 and 2014, THEN obtain a VA opinion from an appropriately qualified VA examiner who has not previously examined the Veteran.  The claims file must be available to and be reviewed by the examiner, to include any newly-obtained evidence as a result of the above ordered development. 

The examiner is asked to specifically describe the occupational impairment stemming from the Veteran's service-connected disabilities in totality.  The examiner should address any pertinent evidence, to include past VA examinations and opinions regarding the Veteran's service-connected disabilities.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Appellant's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




